Citation Nr: 0914750	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-30 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable rating for left ear hearing 
loss.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) and Board remand.  

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

By a January 2008 Board remand, the RO was instructed to 
obtain a VA examination and opinion regarding the Veteran's 
claims for entitlement to service connection for right ear 
hearing loss and tinnitus.  The Board remand contained 
specific instructions regarding the required medical opinion.  
Although the RO obtained a VA opinion, the examiner did not 
provide answers to the specific questions as noted in the 
remand.  Specifically, although the VA examiner conducted an 
examination and reviewed the Veteran's claims file, the VA 
examiner's conclusion that the Veteran's right ear hearing 
loss was not related to service was based on the finding that 
the Veteran's service treatment records showed right ear 
hearing to be within normal limits.  As explained in the 
January 2008 Board remand, although the Veteran's service 
treatment records did not show right ear hearing loss for VA 
purposes, comparison of the audiology reports throughout the 
Veteran's service showed a loss in hearing acuity in the 
right ear.  See Hensley v. Brown, 5 Vet. App. 155 (1993) 
(holding that if hearing loss as defined by 38 C.F.R. § 3.385 
is not shown in service or at service separation, service 
connection can be established if medical evidence shows that 
it is actually due to incidents during service).  However, 
the VA examiner did not consider whether any degree of the 
Veteran's right ear hearing loss was related to service, as 
directed by the January 2008 remand.  These questions must be 
addressed before an appellate decision can be made.  In 
addition, the VA examiner did not provide any rationale for 
his conclusion that the Veteran's tinnitus is not related to 
service.  Accordingly, the Board finds that the December 2008 
VA examination is inadequate in light of the directives 
contained in the January 2008 Board remand.  RO compliance 
with remand directives is not optional or discretionary and 
the Board errs as a matter of law when it fails to ensure 
remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As indicated in the January 2008 remand, the Veteran's claim 
for entitlement to a compensable evaluation for left ear 
hearing loss is inextricably intertwined with his claim for 
entitlement to service connection for right ear hearing loss.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that issues are inextricably intertwined and must be 
considered together when a decision concerning one could have 
a significant impact on the other).  Accordingly, appellate 
review of the Veteran's claim for entitlement to a 
compensable evaluation for left ear hearing loss must be 
deferred.

With regard to the Veteran's claim for an increased 
evaluation for a low back disability, the Board concludes 
that a new VA examination is necessary.  The clinical 
findings of the July 2005 examination report are now almost 4 
years old.  Although the Veteran submitted more recent 
private medical treatment records from April 2007 through 
June 2007, these records do not contain the information 
necessary to properly rate the Veteran's disability.  In 
addition, no contemporaneous VA treatment records are of 
record.  To adjudicate the severity of the Veteran's low back 
disorder without more current clinical findings would be in 
error.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
(observing that where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (finding that the Board should have 
ordered a contemporaneous examination of veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating).  
In addition, the July 2005 VA examination does not consider 
the pertinent rating criteria, as the examination report does 
not indicate whether there was any ankylosis in the Veteran's 
spine.  Accordingly, a new VA medical examination is in order 
to determine the current severity of Veteran's service-
connected spine disorder.  38 C.F.R. § 3.159(c)(4)(i) (2008); 
see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  

In addition, the United States Court of Appeals for Veterans 
Claims recently held that 38 U.S.C.A. § 5103(a) requires VA 
to notify a claimant that, in order to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id.  Under the circumstances of 
this case, the Board concludes that additional notice 
pursuant to Vazquez-Flores v. Peake is required for the 
Veteran's claims for increased evaluations.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice that meets 
the requirements set out in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), to 
include notice that the Veteran must 
provide or request that VA obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity of the Veteran's 
service-connected disabilities and the 
consequent effect on employment and daily 
life; notice of the specific requirements 
of the pertinent diagnostic codes; notice 
of the assignment of disability 
evaluations and effective dates; and 
notice of the types of evidence available 
to establish entitlement to an increased 
evaluation.

2.  The RO must contact the appropriate VA 
Medical Center and obtain and associate 
with the claims file all outstanding 
records of treatment since January 2005.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative results, 
that fact must clearly be documented in 
the claims file. 

3.  The Veteran must be afforded the 
appropriate VA examination to determine 
the current existence and etiology of any 
right ear hearing loss and tinnitus found.  
The claims folder and a copy of this 
remand and the January 2008 remand must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether any degree of the Veteran's 
current right ear hearing loss or tinnitus 
are related to his period of military 
service, or to any incident therein, to 
include as due to noise exposure.  The 
Veteran's military occupational specialty, 
the objective medical findings in the 
service medical records, the previous VA 
audiological evaluations currently of 
record, the Veteran's history of inservice 
and postservice noise exposure, and any 
other pertinent clinical findings of 
record, must be taken into account.  Prior 
to forming an opinion, the examiner must 
be mindful of the holding in Hensley v. 
Brown, 5 Vet. App. 155 (1993), as noted in 
the Board's January 2008 remand.  The 
examiner must specifically address the 
question of whether any degree of right 
ear hearing loss or tinnitus began as a 
result of any inservice noise exposure.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

4.  The RO must afford the Veteran a VA 
examination to determine the current 
severity of his service-connected low back 
disability.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated special 
diagnostic tests that are deemed necessary 
for an accurate assessment must be 
conducted.  Any further studies deemed 
relevant by the examiner must also be 
conducted.  The examiner must record all 
pertinent medical complaints, symptoms, 
and clinical findings, in detail.  As to 
all information requested below, a 
complete rationale for all opinions must 
be provided, and the report prepared must 
be typed.

The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the Veteran's lumbar 
spine, in degrees, noting by comparison 
the normal range of motion of the lumbar 
spine.  It must also be determined whether 
there is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
lumbar spine disability, expressed in 
terms of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, an opinion must be stated as to 
whether any pain found in the lumbar spine 
could significantly limit functional 
ability during flareups or during periods 
of repeated use, noting the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flareups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the Veteran's 
service-connected lumbar spine disability, 
including any noted during nerve 
conduction and/or electromyography 
studies, to evaluate radiating pain, if 
any, that results from the service-
connected lumbar spine disability.  It 
must also be noted whether the Veteran has 
intervertebral disc syndrome; if so, the 
examiner must state whether the Veteran 
experiences incapacitating episodes, as 
defined by 38 C.F.R. § 4.71, and the 
frequency and total duration of such 
episodes over the course of the past 12 
months.

Finally, the examiner must provide an 
opinion as to whether the Veteran's 
subjective reports of his symptoms are 
consistent with the objective clinical 
findings and must describe functional 
limitations resulting from the Veteran's 
lumbar spine disability. 

5.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
aforementioned examinations, documentation 
must be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  After the development requested has 
been completed, the RO must review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this Remand.  If the reports 
are deficient in any manner, the RO must 
implement corrective procedures at once.

7.  The RO must then re-adjudicate the 
Veteran's claims on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


